Per Curiam.

We accept the findings and conclusions of the board, but believe that a more stringent penalty is warranted. Respondent represented the lender in this case, but his arrangement with the parties enabled him to receive a fee from the borrower for each loan made by the lender. Despite the fact that the lender independently decided to make each loan, this arrangement put respondent in a position where he could profit by withholding information from or exercising influence on the lender.
A lawyer should avoid even the appearance of impropriety and the implication that his professional judgment on behalf of a client could be affected by the *105lawyer’s own interests. Respondent is therefore suspended for one year from the practice of law. Costs are taxed to respondent.

Judgment accordingly.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.